Exhibit 10.12

 

SEVENTH AMENDMENT TO LEASE AGREEMENT

 

THIS SEVENTH AMENDMENT TO LEASE AGREEMENT (“Seventh Amendment”) is made and
entered into as of June 13, 2003, by and between HIGHWOODS/CYPRESS COMMONS, LLC,
a Delaware limited liability company, as successor to Cypress-Tampa II Limited
Partnership, a limited partnership organized under the provisions of the Revised
Uniform Limited Partnership Act of the State of Delaware (“Landlord”), with
Landlord having its address at 3111 W. Dr. Martin Luther King, Jr. Boulevard,
Suite 300, Tampa, Florida 33607, and POST, BUCKLEY, SCHUH & JERNIGAN, INC.
(“Tenant”), having its office at 2001 NW 107th Avenue, Miami, Florida 33172.

 

WITNESSETH:

 

WHEREAS, Landlord and Tenant entered that certain lease agreement dated March
25, 1998 (the “Prime Lease”) and subsequently entered into the First, Second,
Third, Fourth, Fifth and Sixth Amendments to the Prime Lease (collectively, the
“Lease”); and

 

WHEREAS, Landlord and Tenant desire to modify the Lease by this Seventh
Amendment to expand the Premises to include Suite 200 (as defined herein) and
Suite 250 (as defined herein) and extend the Lease Term.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, Landlord and Tenant hereby agree as
follows:

 

1. Recitals. The foregoing recitals are true and correct and are incorporated
herein by this reference. Unless otherwise indicated, all capitalized terms used
herein have the same meaning as given to such terms in the Lease.

 

2. Expansion. On the “Commencement Date” set forth below, the Premises shall (a)
expand by a total of 10,089 square feet, and (b) be deemed to include Suite 200
(7,920 square feet) (“Suite 200”), and Suite 250 (2,169 square feet) (“Suite
250”) (Suite 200 and Suite 250 shall sometimes hereinafter be collectively
referred to as the “Seventh Expansion Space”), which is depicted on Exhibit A
hereto, so that as of the Commencement Date, the Premises shall consist of the
following:

 

Suite Number:

--------------------------------------------------------------------------------

  

Square Feet:

--------------------------------------------------------------------------------

Suite 200

   7,920 s.f.

Suite 215

   3,199 s.f.

Suite 250

   2,169 s.f.

Suite 261

   5,019 s.f.

Suite 265

   1,948 s.f.

Suite 275

   1,507 s.f.

Suite 281

   1,279 s.f.

Suite 282

   1,914 s.f.

Suite 295

   7,122 s.f.

Suite 300

   39,681 s.f.

TOTAL

   71,758 s.f.



--------------------------------------------------------------------------------

As of the Commencement Date, the rentable area of the Premises shall be adjusted
to 71,758 square feet, and Tenant’s Share under the Lease shall be adjusted to
62.69% of the Building’s 114,472 square feet.

 

3. Commencement and Term.

 

  (a) With regard to the Seventh Expansion Space, this Seventh Amendment shall
commence on the date (the “Commencement Date”), which shall be the later of the
date on which (a) the Tenant Improvements (as defined in Addendum 1 attached
hereto and made a part hereof) for both Suite 200 and Suite 250 have been
substantially completed (which, for the purposes of this Seventh Amendment,
shall exclude items of work and adjustment of equipment and fixtures that can be
completed after the Seventh Expansion Space is occupied without causing material
interference with Tenant’s use of the Seventh Expansion Space – i.e.,
“Punchlist”), and Landlord delivers possession of the Seventh Expansion Space to
Tenant, or (b) the date on which the Tenant Improvements for both Suite 200 and
Suite 250 would have been substantially completed and the Seventh Expansion
Space would have been ready for delivery to Tenant but for Tenant Delay (as
defined below) or Force Majure (as defined below). The Lease as amended by this
Seventh Amendment shall continue for a term of sixty (60) months from said
Commencement Date.

 

  (b) Notwithstanding the foregoing, the following terms shall apply to the
various Suites comprising the Premises:

 

  (i) In the event that the Tenant Improvements for Suite 200 have been
substantially completed (or the Tenant Improvements for Suite 200 would have
been substantially completed and Suite 200 would have been ready for delivery to
Tenant but for Tenant Delay or Force Majure) on a date that is prior to the
substantial completion of the Tenant Improvements for Suite 250, then, with
regard to Suite 200, payment of Base Rent and Additional Rent shall commence as
of the date of said early substantial completion of Suite 200, and, as of said
early substantial completion date (and effective until further upward adjustment
upon the Commencement Date), the rentable area of the Premises shall be adjusted
to 69,589 square feet, and Tenant’s Share under the Lease shall be adjusted to
60.79% of the Building’s 114,472 square feet.

 

  (ii)

In the event that the Tenant Improvements for Suite 250 have been substantially
completed (or the Tenant Improvements for Suite 250 would have been
substantially completed and Suite 250 would have been ready for delivery to
Tenant but for Tenant Delay or Force

 

2



--------------------------------------------------------------------------------

 

Majure) on a date that is prior to the substantial completion of the Tenant
Improvements for Suite 200, then, with regard to Suite 250, payment of Base Rent
and Additional Rent shall commence as of the date of said early substantial
completion of Suite 250, and, as of said early substantial completion date (and
effective until further upward adjustment upon the Commencement Date), the
rentable area of the Premises shall be adjusted to 63,838 square feet, and
Tenant’s Share under the Lease shall be adjusted to 55.77% of the Building’s
114,472 square feet.

 

  (iii) Notwithstanding anything to the contrary in the Lease with regard to
Base Rent, Additional Rent or the term of the Lease, with regard to all
remaining Suites comprising the Premises except for the Seventh Expansion Space
(the “Original Space”), (1) payment of Base Rent and Additional Rent in the
amounts provided herein shall commence on July 1, 2003, and shall continue until
the date that is sixty (60) months from the Commencement Date defined in Section
3(a) above (the “Expiration Date”), (2) the term of the Lease for the Original
Space shall expire on the Expiration Date unless otherwise renewed in accordance
with the provisions hereof.

 

  (c) Tenant agrees and acknowledges that (i) Suite 200 and Suite 250 are
currently leased to two other tenants pursuant to leases that expire on February
4, 2004 (Suite 200) and July 31, 2003 (Suite 250), respectively, and (ii)
Landlord is currently working with said tenants to either relocate said tenants
to another portion of the Premises or to vacate them from the Premises so as to
proceed with the terms of this Seventh Amendment, provided, however, in the
event Landlord is unable to regain possession of Suite 200 and/or Suite 250
prior to their respective lease expiration dates resulting in Landlord’s
delivery of Suite 200 and/or Suite 250 after the expiration of said leases, the
Commencement Date shall be adjusted accordingly.

 

4. Rent. Effective as of the Commencement Date with regard to the Seventh
Expansion Space (and, if applicable, the early substantial completion date for
either Suite 200 or Suite 250 as contemplated in Section 3(b)(i) and (ii)
above), and effective as of July 1, 2003 with regard to the Original Space, Base
Rent for the Premises shall be $16.75 per square foot and shall increase at the
rate of three percent (3%) annually, with the first such annual increase
occurring for the entire Premises on July 1, 2004, and occurring annually
thereafter until the expiration of the Lease Term. This Base Rent amount does
not include applicable Florida state sales and use taxes, which taxes shall be
paid by Tenant with each monthly payment of Base Rent. Tenant shall send payment
of all rent due under the Lease to Landlord at the following rent payment
address:

 

HIGHWOODS REALTY LIMITED PARTNERSHIP

Post Office Box 406396

Atlanta, Georgia 30384-6396

Attn: Cypress Commons

Tax ID #: 56-1869557

 

3



--------------------------------------------------------------------------------

5. Tenant Improvements. Landlord shall provide a “Turn-Key” build-out of the
Seventh Expansion Space pursuant to the terms and conditions of Addendum 1
hereto.

 

6. Tenant Delay/Force Majeure.

 

(a) For the purposes of this Seventh Amendment, “Tenant Delay” shall be caused
by any of items listed in Section 6(b) of Addendum 1 hereto.

 

(b) For the purposes of this Seventh Amendment, the term “Force Majeure” means:
fire, flood, extreme weather, labor disputes, strike, lock-out, riot, government
interference (including regulation, appropriation or rationing),. unusual delay
in governmental permitting, unusual delay in deliveries or unavailability of
materials, unavoidable casualties, Act of God, war or other causes beyond the
Landlord’s reasonable control.

 

7. Operating Expenses. Tenant shall pay Tenant’s Proportionate Share of any
increases in Operating Expenses (as said terms are defined in the Addendum 2
attached hereto and made a part hereof) pursuant to the terms and conditions of
Addendum 2 hereto. Any references to “Operating Expenses,” “Operating Costs” or
“Tenant’s Share” in the Lease are hereby amended to incorporate the terms and
conditions of Addendum 2 hereto.

 

8. Insurance Requirements.

 

Section 15 of the Lease regarding Additional Agreements of Tenant is hereby
deleted in its entirety and the following is inserted in lieu thereof:

 

  (a) Tenant’s Liability Insurance. Throughout the Term, Tenant, at its sole
cost and expense, shall keep or cause to be kept for the mutual benefit of
Landlord, Landlord’s Property Manager, and Tenant, Commercial General Liability
Insurance (1986 ISO Form or its equivalent) with a combined single limit, each
Occurrence and General Aggregate of at least TWO MILLION DOLLARS ($2,000,000),
which policy shall insure against liability of Tenant, arising out of and in
connection with Tenant’s use of the Premises. Not more frequently than once
every three (3) years, Landlord may require the limits to be increased if in its
reasonable judgment (or that of its mortgagee) the coverage is insufficient.

 

  (b) Tenant’s Property Insurance. Tenant shall also carry the equivalent of ISO
Special Form Property Insurance on Tenant’s Property for full replacement value
and with coinsurance waived. For purposes of this provision, “Tenant’s Property”
shall mean Tenant’s personal property and fixtures, and any Non-Standard
Improvements to the Premises. Neither Tenant nor Landlord shall have or make any
claim against the other for any loss or damage to the other’s property,
regardless of the cause of the loss or damage.

 

4



--------------------------------------------------------------------------------

  (c) Certificates of Insurance. Prior to taking possession of the Premises, and
annually thereafter, Tenant shall deliver to Landlord certificates or other
evidence of insurance satisfactory to Landlord. All such policies shall contain
language to the extent obtainable that: (i) that the policies are primary and
non-contributing with any insurance that Landlord may carry, and (ii) that the
policies cannot be canceled, non-renewed, or coverage reduced except after
thirty (30) days’ prior notice to Landlord.

 

  (d) Insurance Policy Requirements. Tenant’s insurance policies required by
this Lease shall: (i) be issued by insurance companies licensed to do business
in the state in which the Premises are located with a general policyholder’s
ratings of at least A- and a financial rating of at least VI in the most current
Best’s Insurance Reports available on the Commencement Date, or if the Best’s
ratings are changed or discontinued, the parties shall agree to a comparable
method of rating insurance companies; (ii) name Landlord as an additional
insured as its interest may appear [other landlords or tenants may be added as
additional insureds in a blanket policy]; (iii) provide that the insurance not
be canceled, non-renewed or coverage materially reduced unless thirty (30) days
advance notice is given to Landlord; (iv) be primary policies; (v) have no
deductible exceeding TEN THOUSAND DOLLARS ($10,000), unless approved in writing
by Landlord; and (vii) be maintained during the entire Term and any extension
terms.

 

  (e) Landlord’s Property Insurance. Landlord shall keep the Building, including
the improvements (but excluding Tenant’s Property), insured against damage and
destruction by perils insured by the equivalent of ISO Special Form Property
Insurance in the amount of the full replacement value of the Building.

 

  (f) Mutual Waiver of Subrogation. Anything in this Lease to the contrary
notwithstanding, Landlord hereby releases and waives unto Tenant (including all
partners, stockholders, officers, directors, employees and agents thereof), its
successors and assigns, and Tenant hereby releases and waives unto Landlord
(including all partners, stockholders, officers, directors, employees and agents
thereof), its successors and assigns, all rights to claim damages for any
injury, loss, cost or damage to persons or to the Premises or any other
casualty, as long as the amount of such injury, loss, cost or damage has been
paid either to Landlord, Tenant, or any other person, firm or corporation, under
the terms of any Property, General Liability, or other policy of insurance, to
the extent such releases or waivers are permitted under applicable law. As
respects all policies of insurance carried or maintained pursuant to this Lease
and to the extent permitted under such policies, Tenant and Landlord each waive
the insurance carriers’ rights of subrogation.

 

9. Indemnity. Subject to the insurance requirements, releases and mutual waivers
of subrogation set forth in this Lease, Tenant agrees that Tenant shall
indemnify and hold Landlord

 

5



--------------------------------------------------------------------------------

harmless from and against any and all claims, damages, losses, liabilities,
lawsuits, costs and expenses (including reasonable attorneys’ fees at all
tribunal levels) arising out of or related to (i) any activity, work, or other
thing done, permitted or suffered by Tenant in or about the Premises or the
Building, (ii) any breach or default by Tenant in the performance of any of its
obligations under this Lease; or (iii) any act or neglect of Tenant, or any
officer, agent, employee, contractor, servant, invitee or guest of Tenant.
Subject to the foregoing, Landlord shall indemnify and hold Tenant harmless from
and against any and all claims arising out of (i) Landlord’s use of the Building
or any part thereof, (ii) any activity, work, or other thing done by Landlord in
the Building, or any part thereof, (iii) any breach or default by Landlord in
the performance of any of its obligations under this Lease, or (iv) any act or
negligence of Landlord, or any officer, agent, employee, contractor, servant,
invitee or guest of Landlord; and in each case from and against any and all
damages, losses, liabilities, lawsuits, costs and expenses (including attorneys’
fees at all tribunal levels) arising in connection with any such claim or claims
as described in the above (i) through (iv) of this sentence, or any action
brought thereon.

 

Subject to the foregoing, Landlord shall indemnify and hold Tenant harmless from
and against any and all claims arising out of (i) Landlord’s use of the Building
or any part thereof, (ii) any activity, work, or other thing done by Landlord in
the Building, or any part thereof, (iii) any breach or default by Landlord in
the performance of any of its obligations under this Lease, or (iv) any act or
negligence of Landlord, or any officer, agent, employee, contractor, servant,
invitee or guest of Landlord; and in each case from and against any and all
damages, losses, liabilities, lawsuits, costs and expenses (including attorneys’
fees at all tribunal levels) arising in connection with any such claim or claims
as described in the above (i) through (iv) of this sentence, or any action
brought thereon.

 

10. Option to Renew. Section 52 of the Lease is hereby amended to provide that
Tenant shall have one (1) five (5) year option to renew the Premises pursuant to
the terms and conditions of Addendum 3 attached hereto and made a part hereof.

 

11. Right of First Offer. Section 51 of the Lease is hereby amended to provide
that Tenant shall have a right of first offer (the “Right of First Offer”) on
any available space in the Building (the “Expansion Space”), provided, however,
said Right of First Offer is subject to any prior rights of other tenants in the
Building. Tenant shall have ten (10) business days from Landlord’s notice to
Tenant of the availability of the Expansion Space to accept or reject the
Expansion Space. If Tenant expands pursuant to this Right of First Offer, such
Expansion Space shall be incorporated into the Premises upon the same terms and
conditions as the Premises, including a pro rata share (based on length of Lease
Term remaining) of any concessions, and Tenant’s Proportionate Share (as defined
in Addendum 2 hereto) shall be adjusted to reflect the Expansion Space.
Notwithstanding the above, the term for such expansion shall be no less than
thirty-six (36) months.

 

12. Signage. Tenant shall maintain its non-exclusive garage and monument signage
rights. In addition, Tenant shall have the right to install, at Tenant’s sole
cost and expense, a “PBS&J” sign on the third floor facade on the North side of
the Building, subject to the following conditions:

 

6



--------------------------------------------------------------------------------

(a) Landlord shall have the right to review and approve the design and location
of such signs, in its reasonable discretion;

 

(b) Such signage rights are not assignable (except with respect to a Permitted
Transferee);

 

(c) Building signage rights are non-exclusive;

 

(d) Upon expiration or termination of this Lease or any renewal term, Tenant, at
Tenant’s sole cost and expense, shall remove all signage and restore the
Building and the monument sign to its original condition.

 

13. Roof. Landlord shall replace the existing roof on the Building prior to the
end of the 2003 calendar year.

 

14. Restoration of Premises. At the expiration or earlier termination of this
Lease, Tenant shall deliver each and every part of the Premises in good repair
and condition, ordinary wear and tear and damage by insured casualty excepted.
Tenant shall remove its personal property from the Premises and shall repair any
damage caused by such removal. Tenant shall not be required to remove wire and
cable or racks utilized to secure wire and cable.

 

15. Assignment and Sublease. Section 11 of the Lease regarding assignment and
subleasing is hereby deleted in its entirety and the following is inserted in
lieu thereof:

 

a. Landlord Consent. Tenant may not assign or encumber this Lease or its
interest in the Premises arising under this Lease, and may not sublet all or any
part of the Premises without first obtaining the written consent of Landlord,
which consent shall not be withheld unreasonably. Factors which Landlord may
consider in deciding whether to consent to an assignment or sublease include
(without limitation), (i) the creditworthiness of the assignee or sublessee,
(ii) the proposed use of the Premises, and (iii) any renovations to the Premises
or special services required by the assignee or sublessee. Landlord will not
consent to an assignment or sublease that might result in a use that conflicts
with the rights of any existing tenant. One consent shall not be the basis for
any further consent.

 

b. Definition of Assignment. For the purpose of this Section 18, the word
“assignment” shall be defined and deemed to include the following: (i) if Tenant
is a partnership, the withdrawal or change, whether voluntary, involuntary or by
operation of law, of partners owning thirty percent (30%) or more of the
partnership, or the dissolution of the partnership; (ii) if Tenant consists of
more than one person, an assignment, whether voluntary, involuntary, or by
operation of law, by one person to one of the other persons that is a Tenant;
(iii) if Tenant is a corporation, any dissolution or reorganization of Tenant,
or the sale or other transfer of a controlling percentage (hereafter defined) of
capital stock of Tenant other than to an affiliate or subsidiary or the sale of
fifty-one percent (51%) in value of the assets of Tenant; (iv) if Tenant is a
limited liability company, the change of members whose interest in the company
is fifty percent (50%) or more. The phrase “controlling percentage” means the
ownership of, and the right to vote, stock possessing at least fifty-one percent
(51%) of the total combined voting power of all classes of Tenant’s capital
stock issued, outstanding and entitled to vote for the

 

7



--------------------------------------------------------------------------------

election of directors, or such lesser percentage as is required to provide
actual control over the affairs of the corporation; except that, if the Tenant
is a publicly traded company with not less than 500 stockholders, public trades
or sales of the Tenant’s stock on a national stock exchange shall not be
considered an assignment hereunder even if the aggregate of the trades of sales
exceeds fifty percent (50%) of the capital stock of the company.

 

c. Permitted Assignments/Subleases. Notwithstanding the foregoing, Tenant may
assign this Lease or sublease part or all of the Premises without Landlord’s
consent to: (i) any corporation, limited liability company, or partnership that
controls, is controlled by, or is under common control with, Tenant at the
Commencement Date; or (ii) any corporation or limited liability company
resulting from the merger or consolidation with Tenant or to any entity that
acquires all of Tenant’s assets as a going concern of the business that is being
conducted on the Premises; provided however, the assignor remains liable under
the Lease and the assignee or sublessee is a bona fide entity and assumes the
obligations of Tenant, is as creditworthy as the Tenant, and continues the same
Permitted Use as provided under Section 4 of the Lease.

 

d. Notice to Landlord. Landlord must be given prior written notice of every
assignment or subletting, and failure to do so shall be a default hereunder.

 

e. Prohibited Assignments/Subleases. In no event shall this Lease be assignable
by operation of any law, and Tenant’s rights hereunder may not become, and shall
not be listed by Tenant as an asset under any bankruptcy, insolvency or
reorganization proceedings. Acceptance of Rent by Landlord after any
non-permitted assignment or sublease shall not constitute approval thereof by
Landlord.

 

f. Limitation on Rights of Assignee/Sublessee. Any assignment or sublease for
which Landlord’s consent is required shall not include the right to exercise any
options to renew the Lease Term, expand the Premises, cancel the Lease, or
similar options, unless specifically provided for in the consent.

 

g. Tenant Not Released. No assignment or sublease shall release Tenant of any of
its obligations under this Lease.

 

h. Landlord’s Right to Collect Sublease Rents upon Tenant Default. If the
Premises (or any portion) is sublet and Tenant defaults under its obligations to
Landlord, then Landlord is authorized, at its option, to collect all sublease
rents directly from the Sublessee. Tenant hereby assigns the right to collect
the sublease rents to Landlord in the event of Tenant default. The collection of
sublease rents by Landlord shall not relieve Tenant of its obligations under
this Lease, nor shall it create a contractual relationship between Sublessee and
Landlord or give Sublessee any greater estate or right to the Premises than
contained in its Sublease.

 

i. Excess Rents. If Tenant assigns this Lease or subleases all or part of the
Premises at a rental rate that exceeds the rentals paid to Landlord, then 50% of
any such excess shall be paid over to Landlord by Tenant.

 

j. Unauthorized Assignment or Sublease. Any unauthorized assignment or sublease
shall constitute a default under the terms of this Lease.

 

 

8



--------------------------------------------------------------------------------

16. Notice. Section 20 of the Lease is hereby deleted in its entirety and the
following is inserted in lieu thereof:

 

  (a) Addresses. All notices, demands and requests by Landlord or Tenant shall
be sent to the following notice addresses (or to such other address as a party
may specify by duly given notice):

 

LANDLORD:

   HIGHWOODS PROPERTIES, INC.     

3111 W. Dr. Martin Luther King, Jr. Blvd.

Suite 300

Tampa, Florida 33607

Attn: Lease Administrator

with a copy to:

   HIGHWOODS REALTY LIMITED PARTNERSHIP     

c/o Highwoods Properties, Inc.

3100 Smoketree Court, Suite 600

Raleigh, North Carolina 27604

Attn: Manager, Lease Administration

Facsimile #: 919/876-2448

TENANT:

   Post, Buckley, Schuh & Jernigan, Inc.     

5300 West Cypress St., Suite 300, Tampa, FL 33607

Attn: Toni Brewer

Telephone: (813) 282-7275

Fax: (813) 282-9767

 

  (b) Form; Delivery; Receipt. ALL NOTICES, DEMANDS AND REQUESTS WHICH MAY BE
GIVEN OR WHICH ARE REQUIRED TO BE GIVEN BY EITHER PARTY TO THE OTHER MUST BE IN
WRITING UNLESS OTHERWISE SPECIFIED. Notices, demands or requests shall be deemed
to have been properly given for all purposes if (i) delivered against a written
receipt of delivery (ii) mailed by express, registered or certified mail of the
United States Postal Service, return receipt requested, postage prepaid, or
(iii) delivered to a nationally recognized overnight courier service for next
business day delivery to the receiving party’s address as set forth above. Each
such notice, demand or request shall be deemed to have been received upon the
earlier of the actual receipt or refusal by the addressee or three (3) business
days after deposit thereof at any main or branch United States post office if
sent in accordance with subsection (ii) above, and the next business day after
deposit thereof with the courier if sent pursuant to subsection (iii) above.

 

  (c) Address Changes. The parties shall notify the other of any change in
address, which notification must be at least fifteen (15) days in advance of it
being effective.

 

9



--------------------------------------------------------------------------------

  (d) Notice by Legal Counsel. Notices may be given on behalf of any party by
such party’s legal counsel.

 

17. Modification. Except as modified herein, all other terms and conditions of
the Lease shall remain in full force and effect.

 

18. Counterparts. This Seventh Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original instrument, but
all such counterparts together shall constitute one and the same instrument.
Signature and acknowledgment pages, if any, may be detached from the
counterparts and attached to a single copy of this document to physically form
one document.

 

19. Parking. Section 26 of the Lease regarding parking arrangements is hereby
deleted in its entirety and the following is inserted in lieu thereof:

 

During the Initial Term of this Lease, Landlord shall make available for
Tenant’s use up to four (4) parking spaces per 1,000 rentable square feet of
Premises leased and occupied by Tenant pursuant to Lease Addendum 4 attached
hereto and made a part hereof.

 

20. Environmental. Section 40 of the Lease regarding Hazardous Materials is
hereby deleted in its entirety and the following is inserted in lieu thereof:

 

  a. Environmental Laws. The term “Environmental Laws” shall mean all now
existing or hereafter enacted or issued statutes, laws, rules, ordinances,
orders, permits and regulations of all state, federal, local and other
governmental and regulatory authorities, agencies and bodies applicable to the
Premises, pertaining to environmental matters or regulating, prohibiting or
otherwise having to do with asbestos and all other toxic, radioactive, or
hazardous wastes or materials including, but not limited to, the Federal Clean
Air Act, the Federal Water Pollution Control Act, and the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as from time to
time amended.

 

  b. Tenant’s Responsibility. Tenant covenants and agrees that it will keep and
maintain the Premises at all times in compliance with Environmental Laws. Tenant
shall not (either with or without negligence) cause or permit the escape,
disposal or release of any biologically active or other hazardous substances, or
materials on the Property. Tenant shall not allow the storage or use of such
substances or materials in any manner not sanctioned by law or in compliance
with the highest standards prevailing in the industry for the storage and use of
such substances or materials, nor allow to be brought onto the Property any such
materials or substances except to use in the ordinary course of Tenant’s
business, and then only after notice is given to Landlord of the identity of
such substances or materials. No such notice shall be required, however, for
commercially reasonable amounts of ordinary office supplies and janitorial
supplies. Tenant shall execute affidavits, representations and the like, from
time to time, at Landlord’s request, concerning Tenant’s best knowledge and
belief regarding the presence of hazardous substances or materials on the
Premises.

 

10



--------------------------------------------------------------------------------

  c. Tenant’s Liability. Tenant shall hold Landlord free, harmless, and
indemnified from any penalty, fine, claim, demand, liability, cost, or charge
whatsoever which Landlord shall incur, or which Landlord would otherwise incur,
by reason of Tenant’s failure to comply with this Section 21 including, but not
limited to: (i) the cost of full remediation of any contamination to bring the
Property into the same condition as prior to the Commencement Date and into full
compliance with all Environmental Laws; (ii) the reasonable cost of all
appropriate tests and examinations of the Premises to confirm that the Premises
and any other contaminated areas have been remediated and brought into
compliance with all Environmental Laws; and (iii) the reasonable fees and
expenses of Landlord’s attorneys, engineers, and consultants incurred by
Landlord in enforcing and confirming compliance with this Section 21.

 

  d. Limitation on Tenant’s Liability. Tenant’s obligations under this Section
21 shall not apply to any condition or matter constituting a violation of any
Environmental Laws: (i) which existed prior to the commencement of Tenant’s use
or occupancy of the Premises; (ii) which was not caused, in whole or in part, by
Tenant or Tenant’s agents, employees, officers, partners, contractors or
invitees; or (iii) to the extent such violation is caused by, or results from
the acts or neglects of Landlord or Landlord’s agents, employees, officers,
partners, contractors, guests, or invitees.

 

Inspections by Landlord. Landlord and its engineers, technicians, and
consultants (collectively the “Auditors”) may, from time to time as Landlord
deems appropriate, conduct periodic tests and examinations (“Audits”) of the
Premises to confirm and monitor Tenant’s compliance with this Section 21. Such
Audits shall be conducted in such a manner as to minimize the interference with
Tenant’s Permitted Use; however in all cases, the Audits shall be of such nature
and scope as shall be reasonably required by then existing technology to confirm
Tenant’s compliance with this Section 21. Tenant shall fully cooperate with
Landlord and its Auditors in the conduct of such Audits. The cost of such Audits
shall be paid by Landlord unless an Audit shall disclose a material failure of
Tenant to comply with this Section 21, in which case, the cost of such Audit,
and the cost of all subsequent Audits made during the Term and within thirty
(30) days thereafter (not to exceed two (2) such Audits per calendar year),
shall be paid for on demand by Tenant.

 

  f. Landlord’s Liability. Landlord represents and warrants that, to the best of
Landlord’s knowledge, there are no hazardous materials on the Premises as of the
Commencement Date in violation of any Environmental Laws. Landlord shall
indemnify and hold Tenant harmless from any liability resulting from Landlord’s
violation of this representation and warranty.

 

  g. Property. For the purposes of this Section 21, the term “Property” shall
include the Premises, Building, all Common Areas, the real estate upon which the
Building is located; all personal property (including that owned by Tenant); and
the soil, ground water, and surface water of the real estate upon which the
Building is located.

 

11



--------------------------------------------------------------------------------

  h. Tenant’s Liability after Termination of Lease. The covenants contained in
this Section 21 shall survive the expiration or termination of this Lease, and
shall continue for so long as Landlord and its successors and assigns may be
subject to any expense, liability, charge, penalty, or obligation against which
Tenant has agreed to indemnify Landlord under this Section 21.

 

21. Tenant’s Additional Terms and Conditions. Attached hereto as Lease Addendum
5 are Tenant’s additional Terms and Conditions. In the event of a conflict of
Lease Addendum 5 and the Lease or this Seventh Amendment, Lease Addendum 5 shall
control.

 

(Signature Page Follows)

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Seventh Amendment as
of the day and year first written above.

 

       

LANDLORD:

WITNESSES

                       

HIGHWOODS/CYPRESS COMMONS,

LLC, a Delaware limited liability company

           

By:

 

AP Southeast Portfolio Partners, L.P.

A Delaware limited partnership

Its sole member

           

By:

 

AP-GP Southeast Portfolio Partners

/s/ Alice Diehl

--------------------------------------------------------------------------------

             

A Delaware limited partnership

its sole general partner

Alice Diehl

               

Print Name

             

By:   Highwoods Realty GP Corp.

         a Delaware corporation

         its general partner

/s/ Cheryl A. Grantham

--------------------------------------------------------------------------------

         

By:

 

/s/ Stephen A. Meyers

--------------------------------------------------------------------------------

                   

Stephen A. Meyers

CHERYL A. GRANTHAM

         

Title:

 

Vice President - Tampa

Print Name

         

Date:

 

6/13/03

       

TENANT:

WITNESSES:

     

POST, BUCKLEY, SCHUH & JERNIGAN, INC.

/s/ Toni Brewer

--------------------------------------------------------------------------------

     

By:

 

/s/ Richard M. Grubel

--------------------------------------------------------------------------------

Print Name:  TONI BREWER

 

/s/ Anna Skrocki-Hebb

--------------------------------------------------------------------------------

Print Name:  ANNA SKROCKI-HEBB

         

Name:  RICHARD M. GRUBEL

Title:    SENIOR VICE PRESIDENT

 

13



--------------------------------------------------------------------------------

LEASE ADDENDUM NUMBER ONE [TURN KEY]

 

WORKLETTER. This Lease Addendum Number One (the “First Addendum”) sets forth the
rights and obligations of Landlord and Tenant with respect to space planning,
engineering, final workshop drawings, and the construction and installation of
any improvements to the Premises to be completed before the Commencement Date
(“Tenant Improvements”). This First Addendum contemplates that the performance
of this work will proceed in four stages in accordance with the following
schedule: (i) preparation of a space plan; (ii) final design and engineering and
preparation of final plans and working drawings; (iii) preparation by the
Contractor (as hereinafter defined) of an estimate of the additional cost of the
initial Tenant Improvements; (iv) submission and approval of plans by
appropriate governmental authorities and construction and installation of the
Tenant Improvements by the Commencement Date. The Tenant Improvements are
classified into two categories: (i) the building standard improvements (the
“BSI”) that will be provided by Landlord as set forth in Section 2 below and
(ii) additional or non-standard work and materials at Tenant’s expense (the
“WMTE”) requested by Tenant over and above the BSI as set forth in Section 4
below.

 

In consideration of the mutual covenants hereinafter contained, Landlord and
Tenant do mutually agree to the following:

 

1. Space Planning, Design and Working Drawings. Tenant and Landlord approve the
drawings created by Post, Buckley, Schuh & Jernigan, Inc. dated May 19, 2003
(“Exhibit A”). Landlord and Tenant designate Post, Buckley, Schuh & Jernigan,
Inc. as the designated architect (the “ Architect”) and Brady & Anglin as the
designated mechanical and electrical engineer (the “Engineer”), who will comply
with the following:

 

a. If Tenant makes any revision to Exhibit A, even though such revision may only
involve changes to BSI items, then Tenant shall pay all additional costs and
expenses incurred as a result of such revisions.

 

b. Complete construction drawings for Tenant’s partition layout, reflected
ceiling grid, telephone and electrical outlets, keying, and finish schedule
(subject to the limitation expressed in Section 2 below).

 

c. Complete building standard mechanical plans where necessary (for installation
of air conditioning system and duct work, and heating and electrical facilities)
for the work to be done in the Premises.

 

d. All plans and working drawings for the construction and completion of the
Premises (the “Work Plans”), including the plans and working drawings for the
BSI items (the “BSI Plans”) and for any WMTE (the “WMTE Plans”), shall be
subject to Landlord’s prior written approval (collectively the Work Plans, the
BSI Plans and the WMTE Plans shall be referred to as the “Plans”). Any changes
or modifications Tenant desires to make to the Plans shall also be subject to
Landlord’s prior approval. Landlord agrees that it will not unreasonably
withhold its approval of the Plans, or of any changes or modifications thereof;
provided, however, Landlord shall have sole and absolute

 

14



--------------------------------------------------------------------------------

discretion to approve or disapprove any improvements that will be visible to the
exterior of the Premises, or which may affect the structural integrity of the
Building or exceed the capacity of the Building mechanical, electrical or
plumbing systems. Any approval of the Plans by Landlord shall not constitute
approval of any Delays caused by Tenant and shall not be deemed a waiver of any
rights or remedies that may arise as a result of such Delays.

 

e. If Tenant shall desire any WMTE, then Tenant shall cause WMTE Plans to be
prepared concurrently with the preparation of the BSI Plans. The WMTE Plans will
be prepared by Landlord’s architect or engineer or by an architect or engineer
of Tenant’s own selection. All design fees and costs of preparing the WMTE
Plans, including those prepared by Landlord’s architect or engineer, shall be
paid by Tenant. Notwithstanding the above, Tenant agrees to pay Landlord,
pursuant to Article 4c of this Lease Addendum Number One, for certain
improvements identified in Exhibit A and detailed in Exhibit A-1.

 

2. Building Standard Improvement. Landlord agrees, at its sole cost and expense,
to design, engineer, install, supply and otherwise to construct the Tenant
Improvements in the Premises that will become a part of the Building as
specified on Exhibit B attached to this Lease and subject to the allowances set
forth thereon and as necessary to hire a licensed general contractor (the
“Contractor”) to provide for such work to be completed. Tenant agrees that the
Contractor may be an affiliate of Landlord. Landlord further agrees that, within
sixty (60) days of the completion of the Tenant Improvements in accordance with
the provisions hereof, Landlord shall complete the following improvements to the
Common Area:

 

  (a) In the Common Area restrooms, Landlord shall repaint, install new wall
covering, recaulk all fixtures and vanities, repair or replace all toilet
partition hardware as needed, and aggressively clean floor tile and grout.

 

  (b) In the Common Area stairwells, Landlord shall paint walls and install
additional light fixtures.

 

3. Signage and Keying. Door and/or directory signage and suite keying in
accordance with building standards shall be provided and installed by the
Landlord as part of the BSI.

 

4. Work and Materials at Tenant’s Expense.

 

a. Any improvements not part of the BSI or costing in excess of the allowances
for BSI items, shall be WMTE. Landlord agrees that its contractors will perform
and provide any WMTE requested by Tenant, provided Landlord approves the WMTE
Plans.

 

b. Prior to commencing and providing any such WMTE, Landlord shall submit to
Tenant written estimates of the cost of such WMTE and Tenant shall approve said
estimates in writing within five (5) business days after the receipt thereof.
Landlord shall not be authorized to proceed thereon until such estimate is
mutually agreed upon and approved in writing and delivered to Landlord.
Landlord’s written estimate shall include a construction supervision fee of
three percent (3%) to manage and oversee the work to be done on Tenant’s behalf.

 

15



--------------------------------------------------------------------------------

c. Tenant agrees to pay to Landlord, promptly upon being billed therefor, all
costs and expenses incurred in connection with the WMTE requested by Tenant.
Such costs and expenses shall include all amounts charged by the Contractor for
performing such work and providing such materials (including the Contractor’s
general conditions, overhead and profit). Tenant will be billed for such costs
and expenses as follows: (i) fifty percent (50%) of such costs and expenses
shall be due and payable upon Tenant’s approval of the cost estimates for the
WMTE; (ii) twenty-five percent (25%) of such costs and expenses shall be due and
payable when such work is substantially completed and the Premises are ready for
delivery to Tenant; (iii) twenty-five percent (25%) of such costs and expenses
shall be due and payable upon final completion of punch list items.

 

d. Notwithstanding the foregoing, Tenant agrees and acknowledges that Tenant
shall be responsible, at Tenant’s sole cost and expense, for any existing or
future cabling for networks, telephones, data ports and/or antennas with regard
to the Premises.

 

5. Tenant Plan Delivery Date. Architect shall deliver the Work Plans in final
form to Landlord no later than July 1, 2003 (the “Tenant Plan Delivery Date”),
and, in the event of any delay in the timely delivery of said Work Plans, the
Commencement Date shall be adjusted accordingly to account for said delay.
Tenant hereby releases Landlord from any and all liability related to the design
of the Work Plans and hereby agrees to indemnify and hold Landlord harmless from
and against any and all claims, damages, losses, liabilities, lawsuits, costs
and expenses arising out of or related to the design of the Work Plans.

 

6. Commencement Date.

 

a. The Commencement Date shall be the date when the work to be performed by
Landlord pursuant to the Plans approved by Landlord and Tenant has been
substantially completed (excluding items of work and adjustment of equipment and
fixtures that can be completed after the Premises are occupied without causing
material interference with Tenant’s use of the Premises — i.e., “punch list
items”), and the Landlord delivers possession of the Premises to Tenant in
accordance with Section 2 of the Lease.

 

b. Notwithstanding the foregoing, if Landlord shall be delayed in delivering
possession of the Premises as a result of:

 

i. Tenant’s failure to approve the Work Plans within the time specified;

 

ii. Tenant’s changes in the BSI, the BSI Plans or the WMTE Plans
(notwithstanding Landlord’s approval of any such changes);

 

iii. Tenant’s request for changes in or modifications to the Work Plans
subsequent to the Tenant Plan Delivery Date;

 

iv. Inability to obtain non-building standard materials, finishes or
installations requested by Tenant; or

 

16



--------------------------------------------------------------------------------

v. The performance of any work by any person, firm or corporation employed or
retained by Tenant;

 

vi. Tenant’s failure to cooperate with Landlord’s construction of the Tenant
Improvements as contemplated in Section 7(b) hereof; or

 

vii. Any other act or omission by Tenant or its agents, representatives, and/or
employees;

 

then, in any such event, for purposes of determining the Commencement Date, the
Premises shall be deemed to have been delivered to Tenant on the date that
Landlord and architect determine that the Premises would have been substantially
completed and ready for delivery if such delay or delays had not occurred.

 

7. Materials and Workmanship; Cooperation of Tenant.

 

a. Landlord covenants and agrees that all work performed in connection with the
construction of the Premises shall be performed in a good and workmanlike manner
and in accordance with all applicable laws and regulations and with the final
approved Plans. Landlord agrees to exercise due diligence in completing the
construction of the Premises.

 

b. Landlord and Tenant agree and acknowledge that the Contractor will be
constructing the Tenant Improvements in a number of phases, as more particularly
described below, while Tenant is already in possession of the Original Premises
and, in that regard, Landlord and Tenant agree and acknowledge that each party
hereto shall fully cooperate with the other party and the Contractor in whatever
means may be necessary to facilitate the Contractor’s timely completion of the
Tenant Improvements and Landlord’s timely delivery of the Premises in accordance
with the terms of this Seventh Amendment. The Contractor shall construct the
Premises in approximately three (3) phases consisting of approximately twenty
(20) consecutive weeks. Concurrent with the 3 phase schedule, contractor shall
recarpet and repaint the Original Space after business hours and during the
weekend in 3,000 to 3,500 rentable square foot increments; such work shall be
coordinated by Landlord and Tenant as contemplated above.

 

8. Repairs and Corrections. Landlord shall select a Contractor who will provide
a one-year warranty from the date of delivery of the Premises, transferable to
Tenant, for defective workmanship and materials. Landlord shall transfer to
Tenant all manufacturers’ and builders’ warranties with respect to the Work,
without recourse to the Landlord. Tenant shall repair or correct any defective
work or materials installed by Tenant or any contractor other than Landlord’s
Contractor, or any work or materials that prove defective as a result of any act
or omission of Tenant or any of its employees, agents, invitees, licensees,
subtenants, customers, clients, or guests.

 

9. Inspection of Premises; Possession by Tenant. Prior to taking possession of
the Premises, Tenant and Landlord shall inspect the Premises and Tenant shall
give Landlord notice

 

17



--------------------------------------------------------------------------------

of any defects or incomplete work (“Punchlist”). Tenant’s possession of the
Premises constitutes acknowledgment by Tenant that the Premises are in good
condition and that all work and materials provided by Landlord are satisfactory
as of such date of occupancy, except as to (i) any defects or incomplete work
set forth in the Punchlist, (ii) latent defects, and (iii) any equipment that is
used seasonally if Tenant takes possession of the Premises during a season when
such equipment is not in use.

 

10. Access During Construction. During construction of the Tenant Improvements
and with prior approval of Landlord, Tenant shall be permitted reasonable access
to the Premises for the purposes of taking measurements, making plans,
installing trade fixtures, and doing such other work as may be appropriate or
desirable to enable Tenant to assume possession of and operate in the Premises;
provided, however, that such access does not interfere with or delay
construction work on the Premises and does not include moving furniture or
similar items into the Premises. Prior to any such entry, Tenant shall comply
with all insurance provisions of the Lease. All waiver and indemnity provisions
of the Lease shall apply upon Tenant’s entry of the Premises.

 

18



--------------------------------------------------------------------------------

LEASE ADDENDUM NUMBER TWO [BASE YEAR calendar year]

 

ADDITIONAL RENT - OPERATING EXPENSE PASS THROUGHS. For the calendar year
commencing on January 1, 2003 and for each calendar year thereafter, Tenant
shall pay to Landlord, as Additional Rent, Tenant’s Proportionate Share of any
increase in Operating Expenses (as hereinafter defined) incurred by Landlord’s
operation or maintenance of the Building above the Operating Expenses Landlord
incurred during the Base Year (as hereinafter defined).

 

For purposes of calculating Tenant’s Proportionate Share of real and personal
property taxes, Landlord shall use the calendar 2003 Base Year. Tenant’s
Proportionate Share shall be calculated by dividing the approximately 61,669
square feet of the Premises by the approximately 114,472 net square feet of the
Building, which equals 53.87% (provided, however, said calculation shall be
subject to adjustment pursuant to the terms of Section 3 hereof). If during any
calendar year the occupancy of the rentable area of the Building is less than
95% full, then Operating Expenses (as hereinafter defined) will be adjusted for
such calendar year at a rate of 95% occupancy.

 

For the calendar year commencing on January 1, 2003 and for each calendar year
thereafter during the Term, Landlord shall estimate the amount the Operating
Expenses shall increase for such calendar year above the Operating Expenses
incurred during the Base Year. Landlord shall send to Tenant a written statement
of the amount of Tenant’s Proportionate Share of any estimated increase in
Operating Expenses and Tenant shall pay to Landlord, monthly or annually,
Tenant’s Proportionate Share of such increase in Operating Expenses. Within
ninety (90) days after the end of each calendar year or as soon as possible
thereafter, Landlord shall send a copy of the Annual Statement to Tenant.
Pursuant to the Annual Statement, Tenant shall pay to Landlord Additional Rent
as owed or Landlord shall adjust Tenant’s Rent payments if Landlord owes Tenant
a credit. After the Expiration Date, Landlord shall send Tenant the final Annual
Statement for the Term, and Tenant shall pay to Landlord Additional Rent as owed
or if Landlord owes Tenant a credit, then Landlord shall pay Tenant a refund. If
there is a decrease in Operating Expenses in any subsequent year below Operating
Expenses for the Base Year then no additional rent shall be due on account of
Operating Expenses, but Tenant shall not be entitled to any credit, refund or
other payment that would reduce the amount of other additional rent or Base Rent
owed. If this Lease expires or terminates on a day other than December 31, then
Additional Rent shall be prorated on a 365-day calendar year (or 366 if a leap
year). All payments or adjustments for Additional Rent shall be made within
thirty (30) days after the applicable Statement is sent to Tenant.

 

The term “Base Year” shall mean the twelve month period beginning on the January
1, 2003 and ending on December 31, 2003.

 

The term “Operating Expenses” shall mean all direct costs incurred by Landlord
in the provision of services to tenants and in the operation, repair and
maintenance of the Building and Common Areas as determined by generally accepted
accounting principles, including, but not limited to ad valorem real and
personal property taxes, hazard and liability insurance premiums,

 

19



--------------------------------------------------------------------------------

utilities, heat, air conditioning, janitorial service, labor, materials,
supplies, equipment and tools, permits, licenses, inspection fees, management
fees (provided, however, said management fee shall not be increased by more than
four percent (4%) in any year of the Lease Term), and Common Area expenses;
provided, however, the term “Operating Expenses” shall not include depreciation
on the Building or equipment therein, interest, executive salaries, real estate
brokers’ commissions, or other expenses that do not relate to the operation of
the Building. The annual statement of Operating Expenses shall be accounted for
and reported in accordance with generally accepted accounting principles (the
“Annual Statement”).

 

20



--------------------------------------------------------------------------------

LEASE ADDENDUM NUMBER THREE

 

OPTION TO RENEW LEASE TERM

 

1. Option to Extend. Tenant shall have the right and option to renew the Lease
(the “Renewal Option”) for one (1) additional period of five (5) years (the
“Renewal Lease Term”); provided, however, such Renewal Option is contingent upon
the following (i) Tenant is not in default at the time Tenant gives Landlord
notice of Tenant’s intention to exercise the Renewal Option; (ii) upon the
expiration of the Lease Term, Tenant has no outstanding default; (iii) no event
has occurred that upon notice or the passage of time would constitute a default;
(iv) Tenant is not disqualified by multiple defaults as provided in the Lease;
and (v) Tenant is occupying the Premises. Following the expiration of the
Renewal Term, Tenant shall have no further right to renew the Lease pursuant to
this Addendum Number Three.

 

2. Exercise of Option. Tenant shall exercise the Renewal Option by giving
Landlord written notice at least six (6) months prior to the expiration of the
Lease Term. If Tenant fails to give such notice to Landlord prior to said six
(6) month period, then Tenant shall forfeit the Renewal Option. If Tenant
exercises the Renewal Option, then during the Renewal Lease Term, Landlord and
Tenant’s respective rights, duties and obligations shall be governed by the
terms and conditions of the Lease. Time is of the essence in exercising the
Renewal Option.

 

3. Term. If Tenant exercises the Renewal Option, then during the Renewal Lease
Term, all references to the term “Term”, as used in the Lease, shall mean the
“Renewal Lease Term”.

 

4. Termination of Renewal Option on Transfer by Tenant. In the event Landlord
consents to an assignment or sublease by Tenant, then the Renewal Option shall
automatically terminate unless otherwise agreed in writing by Landlord.

 

5. Base Rent for Renewal Lease Term. The Minimum Base Rent for the Renewal Lease
Term shall be the Fair Market Rental Rate, determined as follows:

 

Definition. The term “Fair Market Rental Rate” shall mean the market rental rate
for the time period such determination is being made for office space in class
“A” office buildings in the Tampa, Florida area (“AREA”) of comparable condition
for space of equivalent quality, size, utility, and location. Such determination
shall take into account all relevant factors, including, without limitation, the
following matters: the credit standing of Tenant; the length of the term;
expense stops; the fact that Landlord will experience no vacancy period and that
Tenant will not suffer the costs and business interruption associated with
moving its offices and negotiating a new lease; construction allowances and
other tenant concessions that would be available to tenants comparable to Tenant
in the AREA (such as moving expense allowance, free rent periods, and lease
assumptions and take-over provisions, if any, but specifically excluding the
value of improvements installed in the Premises at Tenant’s cost), and whether
adjustments are then being made in determining the rental rates for renewals in
the AREA because of concessions being offered by Landlord to Tenant (or the lack
thereof for the Renewal Lease

 

21



--------------------------------------------------------------------------------

Term in question). For purposes of such calculation, it will be assumed that
Landlord is paying a representative of Tenant a brokerage commission in
connection with the Renewal Lease Term in question, based on the then current
market rates.

 

Determination. Landlord shall deliver to Tenant notice of the Fair Market Rental
Rate (the “FMR Notice”) for the Premises for the Renewal Lease Term in question
within thirty (30) days after Tenant exercises the option giving rise for the
need to determine the Fair Market Rental Rate. If Tenant disagrees with
Landlord’s assessment of the Fair Market Rental Rate specified in a FMR Notice,
then it shall so notify Landlord in writing within ten (10) business days after
delivery of such FMR Notice; otherwise, the rate set forth in such notice shall
be the Fair Market Rental Rate. If Tenant timely delivers to Landlord notice
that Tenant disagrees with Landlord’s assessment of the Fair Market Rental Rate,
then Landlord and Tenant shall meet to attempt to determine the Fair Market
Rental Rate. If Tenant and Landlord are unable to agree on such Fair Market
Rental Rate within ten (10) business days after Tenant notifies Landlord of
Tenant’s disagreement with Landlord’s assessment thereof, then Landlord and
Tenant shall each appoint an independent real estate appraiser with at least
five (5) years’ commercial real estate appraisal experience in the AREA market.
The two appraisers shall then, within ten (10) days after their designation,
select an independent third appraiser with like qualifications. If the two
appraisers are unable to agree on the third appraiser within such ten (10) day
period, either Landlord or Tenant, by giving five (5) days prior notice thereof
to the other, may apply to the then presiding Clerk of Superior Court of
Hillsborough County for selection of a third appraiser who meets the
qualifications stated above. Within twenty (20) business days after the
selection of the third appraiser, a majority of the appraisers shall determine
the Fair Market Rental Rate. If a majority of the appraisers is unable to agree
upon the Fair Market Rental Rate by such time, then the two (2) closest
appraisals shall be averaged and the average will be the Fair Market Rental
Rate. Tenant and Landlord shall each bear the entire cost of the appraiser
selected by it and shall share equally the cost of the third appraiser.

 

Administration. If Tenant has exercised the Renewal Option and the Fair Market
Rental Rate for the Renewal Lease Term has not been determined in accordance
with this Lease Addendum Number Three by the time that Rent for the Renewal
Lease Term is to commence in accordance with the terms hereof, then Tenant shall
pay Rent for the Renewal Lease Term based on the Fair Market Rental Rate
proposed by Landlord pursuant to this Lease Addendum Number Three until such
time as the Fair Market Rental Rate has been so determined, at which time
appropriate cash adjustments shall be made between Landlord and Tenant such that
Tenant is charged Rent based on the Fair Market Rental Rate (as finally
determined pursuant to this Lease Addendum Number Three) for the Renewal Lease
Term during the interval in question.

 

22



--------------------------------------------------------------------------------

LEASE ADDENDUM NUMBER FOUR

 

TENANT PARKING AGREEMENT

 

1. The parties hereby acknowledge that they have heretofore entered, or are
contemporaneously herewith entering, a certain lease dated June 13, 2003 (the
“Lease”) for premises known as Suite(s) 200, 215, 250, 261, 265, 275, 281, 282,
295 and 300 (the “Premises”) located in the property known as Cypress Commons
(the “Property”). In the event of any conflict between the Lease and this
Agreement, the latter shall control.

 

2. Landlord hereby grants to Tenant and persons designated by Tenant a license
to use up to four (4) parking spaces per 1,000 rentable square feet of the
Premises in the designated parking area. The Term of such license shall commence
on the Commencement Date under the Lease and shall continue until the earlier to
occur of the Expiration Date under the Lease, or termination of the Lease or
Tenant’s abandonment of the Premises thereunder. During the Term of this
license, Tenant shall pay Landlord the monthly charges established from time to
time by Landlord for parking in the designated parking area, payable in advance,
with Tenant’s payment of monthly Base Rent. The initial charge for such space is
$-0-, per space, per month, or a total monthly charge of $-0-, for all such
spaces. No deductions from the monthly charge shall be made for days on which
the designated parking area is not used by Tenant. However, Tenant may reduce
the number of parking spaces hereunder, at any time, by providing at least
thirty (30) days advance written notice to Landlord, accompanied by any key
card, sticker or other identification or entrance system provided by Landlord or
its parking contractor; such cancellation shall be irrevocable. Tenant may, from
time to time, request additional parking spaces, and if Landlord shall provide
the same, such spaces shall be provided and used on a month-to-month basis, and
otherwise on the foregoing terms and provisions, and such monthly parking
charges as Landlord shall establish from time to time.

 

3. Tenant shall at all times comply with all applicable ordinances, rules,
regulations, codes, laws, statutes and requirements of all federal, state,
county and municipal governmental bodies or their subdivisions respecting the
use of the designated parking area. Landlord reserves the right to adopt, modify
and enforce reasonable Rules governing the use of the designated parking area
from time to time, including any key-card, sticker or other identification or
entrance system, and hours of operation. The Rules set forth hereinafter are
currently in effect. Landlord may refuse to permit any person who violates such
Rules to park in the designated parking area, and any violation of the Rules
shall subject the car to removal from the designated.

 

4. The parking spaces hereunder shall be provided on an unreserved “first-come,
first-served” basis. Tenant acknowledges that Landlord has or may arrange for
the designated parking area to be operated by an independent contractor, not
affiliated with Landlord. In such event, Tenant acknowledges that Landlord shall
have no liability for claims arising through acts or omissions of such
independent contractor, if such contractor is reputable. Except for intentional
acts or gross negligence, Landlord shall have no liability whatsoever for any
damage to property or any other items located in the designated parking area,
nor for any personal injuries or death arising out of any matter relating to the
designated parking area, and in all events, Tenant agrees to look first to its
insurance carrier and to require that Tenant’s employees look first to their
respective insurance carriers for payment of any losses sustained in connection
with any use of the designated parking

 

23



--------------------------------------------------------------------------------

area. Tenant hereby waives on behalf of its insurance carriers all rights or
subrogation against Landlord or Landlord’s agents. Landlord reserves the right
to assign specific spaces, and to reserve spaces for visitors, small cars,
handicapped persons and for other tenants, guests of tenants or other parties,
and Tenant and persons designated by Tenant hereunder shall not park in any such
assigned or reserved spaces. Landlord also reserves the right to close all or
any portion of the designated parking area in order to make repairs or perform
maintenance services, or to alter, modify, re-stripe or renovate the designated
parking area, or if required by casualty, strike, condemnation, act of God,
governmental law or requirement or other reason beyond Landlord’s reasonable
control. In such event, Landlord shall refund any prepaid parking rent
hereunder, prorated on a per diem basis. If, for any other reason, Tenant or
persons properly designated by Tenant, shall be denied access to the designated
parking area, and Tenant or such persons shall have complied with this Agreement
and this Agreement shall be in effect, Landlord’s liability shall be limited to
such parking charges (excluding tickets for parking violations) incurred by
Tenant or such persons in utilizing alternative parking, which amount Landlord
shall pay upon presentation of documentation supporting Tenant’s claims in
connection therewith.

 

5. If Tenant shall default under this Agreement, Landlord shall have the right
to remove from the designated parking area any vehicles hereunder which shall
have been involved or shall have been owned or driven by parties involved in
causing such default, without liability therefor whatsoever. In addition, if
Tenant shall default under this Agreement, Landlord shall have the right to
cancel this Agreement on ten days’ written notice, unless within such ten day
period, Tenant cures such default. If Tenant defaults with respect to the same
term or condition under this Agreement more than three times during any twelve
month period, and Landlord notifies Tenant thereof promptly after each such
default, the next default of such term or condition during the succeeding twelve
month period, shall, at Landlord’s election, constitute an incurable default.
Such cancellation right shall be cumulative and in addition to any other rights
or remedies available to Landlord at law or equity, or provided under the Lease
(all of which rights and remedies under the Lease are hereby incorporated
herein, as though fully set forth). Any default by Tenant under the Lease shall
be a default under this Agreement, and any default under this Agreement shall be
a default under the Lease.

 

RULES

 

(i) Designated parking area hours shall be 6 A.M. to 8 P.M. or such other hours
as Landlord shall determine from time to time.)

 

(ii) Cars must be parked entirely within the stall lines painted on the floor,
and only small cars may be parked in areas reserved for small cars.

 

(iii) All directional signs and arrows must be observed.

 

(iv) The speed limit shall be five (5) miles per hour.

 

(v) Spaces reserved for handicapped parking must be used only by vehicles
properly designated.

 

(vi) Parking is prohibited in all areas not expressly designated for parking,
including without limitation:

 

  (a) areas not striped for parking

 

  (b) aisles

 

  (c) where “no parking” signs are posted

 

24



--------------------------------------------------------------------------------

  (d) ramps

 

  (e) loading zones

 

(vii) Parking stickers, key cards or any other devices or forms of
identification or entry supplied by Landlord shall remain the property of
Landlord. Such devices must be displayed as requested and may not be mutilated
in any manner. The serial number of the parking identification device may not be
obliterated. Devises are not transferable and any device in the possession of an
unauthorized holder will be void.

 

(viii) If applicable, monthly fees shall be payable in advance prior to the
first day of each month. Failure to do so will automatically cancel parking
privileges and a charge at the prevailing daily parking rate will be due. No
deductions or allowances from the monthly rate will be made for days on which
the designated parking area is not used by Tenant or its designees.

 

(ix) Designated parking area managers or attendants are not authorized to make
or allow any exceptions to these Rules.

 

(x) Every parker is required to park and lock his own car.

 

(xi) Loss or theft of parking identification, key cards or other such devices
must be reported to Landlord or any garage manager immediately. Any parking
devices reported lost or stolen found on any unauthorized car will be
confiscated and the illegal holder will be subject to prosecution. Lost or
stolen devices found by Tenant or its employees must be reported to the office
of the designated parking area immediately.

 

(xii) Washing, waxing, cleaning or servicing of any vehicle by the customer
and/or his agents is prohibited. Parking spaces may be used only for parking
automobiles.

 

(xiii) Tenant agrees to acquaint all persons to whom Tenant assigns parking
space of these Rules.

 

25



--------------------------------------------------------------------------------

LEASE ADDENDUM NUMBER FIVE

 

TENANT’S ADDITIONAL TERMS AND CONDITIONS

 

1 Late Delivery. Intentionally deleted.

 

2. Audit of Operating Expenses. Landlord shall provide Tenant a statement of
annual operating expenses or CAM charges billed to Tenant for the 2003 Base Year
and for all succeeding years during the term of this Agreement, within one
hundred twenty (120) days after the end of each calendar year. Upon receipt of
Landlord’s statement of Annual Operating Expenses, Tenant may elect to conduct
an audit of operating costs at its own expense, and Landlord will provide access
to all necessary books and records for the purpose of completing that audit in
Landlord’s office in Tampa, Florida. Each party will bear the cost of its own
employees, accountants, attorneys and advisors utilized during the audit
process. If after audit the parties are unable to agree on the amount of
operating expenses, the difference will be resolved through either arbitration
if the parties so agree or otherwise by litigation. In the event of a dispute,
neither party’s position will be presumed correct pending appropriate
resolution, and Tenant will not be required to pay alleged balances that it
reasonably considers to be incorrect. If Tenant fails to request an audit of
operating expenses within thirty (30) days of receipt of Landlord’s statement of
operating costs, then Landlord’s statement shall be considered to have been
accepted by Tenant.

 

3. Operating Expense Pass Through Limits. If a management fee or administrative
cost is included in operating expenses or CAM, that fee shall not be increased
by more than 4% is any year of this Lease term.

 

4. Late Charges. No late charge shall be billed to or paid by Tenant unless
notice of late payment has been provided in writing and the payment due has not
been received by the payee three (3) business days after receipt of notice by
the payer.

 

5. No Relocation or Substitution. Landlord shall have no right to relocate
Tenant or substitute any other space for the Premises during the term of this
Lease.

 

6. Vacation. So long as Tenant pays rent, maintains the Premises in good
condition and is not otherwise in default under the provisions of this Lease,
Tenant’s vacation, abandonment or failure to conduct business at the leased
premises shall not be considered an event of default.

 

7. Holdover. Tenant may elect to hold over for up to three (3) months after
Lease expiration at a rental rate equal to 110% of the rate then in effect, with
one hundred eighty (180) days prior written notice to Landlord. Any hold over by
Tenant subsequent to such three (3) month period shall be at the maximum rate
permitted under Florida law.

 

26



--------------------------------------------------------------------------------

8. Alterations. Alterations required subsequent to the Commencement Date will be
completed by Tenant at Tenant’s sole cost, utilizing license and insured
contractors selected by Tenant. Landlord’s approval will be required only in the
case of structural, mechanical or electrical alterations. Tenant shall not be
required to remove any alterations or improvements upon Lease expiration.

 

9. Hazardous Materials. Landlord shall comply with all Environmental Laws
applicable to the building and property (except for the Premises, which shall be
Tenant’s responsibility pursuant to Section 20 of the Seventh Amendment) on
which the Leased premises are located. Landlord shall properly maintain the
property and building systems that are Landlord’s responsibility in order to
maintain environmentally safe conditions, including building air quality.
Landlord shall indemnify and hold harmless Tenant, its employees and agents from
any damage, injury, loss, liability or claim arising from Landlord’s failure to
comply with this provision, except to the extent such failure to comply is
caused by Tenant, its employees and/or agents.

 

10. Interruption of Service. If (i) Landlord fails to provide utility or other
services that are Landlord’s responsibility to provide under the terms of this
Lease, and (ii) such failure interrupts or significantly impairs Tenant’s use of
the Premises, and (iii) such failure is not due to conditions or causes beyond
Landlord’s reasonable control, and (iv) such failure continues for a period of
time in excess of two (2) business days, then Tenant shall receive an abatement
of rent for the period of this interruption, if Tenant is unable to occupy the
Premises due to such interruption of services.

 

11. Brokerage. Tenant has disclosed that it is a licensed real estate brokerage
corporation and represents itself in this transaction.

 

12. Consents and Approvals. Notwithstanding any other provision of this Lease,
all consents and approvals to be given by the Landlord or the Tenant, as the
case may be, shall not be unreasonably withheld or delayed. No administrative
fees or expenses shall be charged in connection with any such approvals. In
cases where either party exercises judgment in accordance with the terms of this
Lease, such judgment shall be exercised reasonably.

 

13. No Landlord’s/Tenant’s Lien. No lien or security interest is granted to
either party in connection with this Lease.

 

14. Insurance. Neither party shall have the right to procure insurance on behalf
of the other.

 

15. Estoppel and Documents. In furnishing estoppel certificates or other
documents that may be required in connection with this Lease, Tenant shall not
be obligated to include any statement which it considers to be untrue or
inaccurate, or to include any provision which is not reasonably necessary to
such document or which modifies its rights under this Lease.

 

16. Minimum Notice for Remedies. Except as provided in Article 4, no remedy for
alleged or actual non-monetary default by either party shall be permitted or
taken unless the party alleged to be in default has been provided written notice
by certified mail to the address specified in this Lease, and has failed to
remedy the default within ten (10) business days.

 

27



--------------------------------------------------------------------------------

17. Legal Rights. Neither party waives any of its legal rights or notice periods
provided by law in connection with this Lease, and no provision of this
Agreement shall be interpreted as a waiver of such rights. No issue or dispute
will be resolved unilaterally by either party or its representatives. No power
of attorney or attorney-in-fact status is granted to either party in connection
with this Lease.

 

18. Litigation. In the event that either party is required to utilize litigation
to enforce the provisions of this Lease, the prevailing party shall be entitled
to recover all reasonable costs, expenses and reasonable attorneys’ fees
incurred in connection with such litigation.

 

19. Conflict. In the case of any conflict between this Lease or any other
Addendum or Amendment and this Fifth Addendum, this Fifth Addendum will govern.

 

28



--------------------------------------------------------------------------------

EXHIBIT A

 

Seventh Expansion Space

 

Refer to drawings created by Post, Buckley, Schuh & Jernigan, dated 5/19/2003,
for the building known as Cypress Commons.

 

29



--------------------------------------------------------------------------------

EXHIBIT A-1

 

Department

--------------------------------------------------------------------------------

  

Work Description

--------------------------------------------------------------------------------

   Number
of Units


--------------------------------------------------------------------------------

Executive

   New building standard double wood doors with side light, hardware and frame
   1 each

Executive

   New building standard interior wood door with frame     

Executive

   Paint partitions    720 SF

Executive

   Paint doorjambs    1 each

Executive

   Stain three (3) doors    1 doors

Executive

   Duplex receptacles    16 each

Executive

   Relocate lights    2 each

Executive

   Upper cabinets    16 LF

Executive

   Lower cabinets    20 LF

Civil

   Walls to grid     

Civil

   Interior partitions    35 LF

Civil

   Demising partitions    17 LF

Civil

   New building standard interior door with frame and hardware    2 each

Civil

   Paint partitions    630 SF

Civil

   Paint doorjambs    2 each

Civil

   Stain doors    2 each

Civil

   Repairs to ceiling     

Civil

   Duplex receptacle    1 each

Civil

   Relocate lights    2 each

 

A-1



--------------------------------------------------------------------------------

Survey

   Repairs to ceiling     

Transportation

   Electrical floor box     

Human Resource

   Insulation    261 SF

Graphics

   Duplex receptacles    2 each

Graphics

   Relocate lights     

Graphics

   Supports for existing countertops     

Construction

   Walls to grid     

Construction

   Interior partition     

Construction

   Paint partitions    108 SF

Construction

   Duplex receptacle     

Construction

   Relocate light    1 each

Right of Way

   Walls to grid    15 LF

Right of Way

   Interior partitions    56 LF

Right of Way

   New building standard wood door with hardware and frame    2 each

Right of Way

   Stain 2 doors and paint two jambs    2 each

Right of Way

   Paint partitions    1008 SF

Right of Way

   Duplex receptacles    3 each

PD&E

   Walls to grid    14 LF

PD&E

   Interior partition    13 LF

PD&E

   Relocate interior door    1 each

PD&E

   Paint partitions    234 SF

Shared Area

   Upper cabinets     

 

A-2



--------------------------------------------------------------------------------

Shared Area

   Lower cabinets    8 LF

Shared Area

   Install projection screen and electrical    1 each

Shared Area

   Electrical floor box    1 each

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B

 

BUILDING STANDARD AND FINISH SPECS

 

CYPRESS COMMONS

 

Pre-Installed Improvements:

 

A. HVAC – Main and branch ductwork to perimeter diffusers; VAV boxes installed.

 

B. Sprinklers – Designed in accordance with NFPA; heads turned up.

 

C. Ceiling – Building standard ceiling grid, ceiling tile (Armstrong “Cortega
Tegular), 2’ x 4’ parabolic light fixtures, and HVAC diffusers stocked on the
floor.

 

D. Window Treatment – Mini Blinds (Levelor) 1” horizontal slat at each exterior
window.

 

STANDARD TENANT IMPROVEMENTS

 

A. WALLS:

 

Note: All finished gyp. board shall be painted with two (2) coats latex flat
finish (unless otherwise noted).

 

1. Tenant demising wall (1 Hr. rated):

 

3 5/8” metal stud walls with 3 1/2” insulation, 5/8” type “x” g.w.b. each side.
Studs spaced @ 16” on center. (1hr. wall extend to roof deck).

 

2. Interior Walls:

 

3 5/8” metal studs with 5/8” gyp. board on each side. Studs spaced @ 24” on
center. Walls are to be flush with ceiling grid, except in areas requiring sound
attenuation (e.g. restrooms).

 

B. DOORS:

 

1. Interior:

 

3’-0” x 8’-0” solid core hardwood doors, Building stain grade finish.

 

2. Frame:

 

16-gauge hollow metal knock down, pre-finished three piece frame.

 

3. Hardware:

 

All doors to have passage latchsets unless otherwise noted. All doors over 7’-0”
in height shall have four (4) hinges (minimum). (Schlage stainless steel satin
finish lever hardware as approved by Landlord).

 

C. CEILINGS:

 

Tiles:

 

Install 2’ x 2’ suspended lay-in acoustical ceiling tile.

 

 

B-1



--------------------------------------------------------------------------------

D. ELECTRICAL:

 

Office Lighting:

 

Install 2’ x 4’ parabolic fluorescent light fixtures with electronic ballasts.
(Approximately one (1) fixture per 100 square feet of ceiling area).

 

2. Office Outlets:

 

Install all electrical wiring in accordance with all national and local
electrical codes (all wiring shall be copper). Approximately three (3) 110 volt
duplex convenience outlets per office.

 

Open office areas to have outlets spaced approximately @ 12’-0” o.c.

 

E. TELEPHONE

 

Outlet box and  3/4” conduit stubbed 6” above ceiling provided at a ratio of 5
per 1000 s.f.

 

F. HEATING AND AIR CONDITIONING

 

1. HVAC

 

Building standard heating ventilating and air conditioning system, is a variable
volume system with duct and diffuser distribution and zoned thermostatic
controls. Designed to provide comfortable interior conditions compatible with
normal standard of comfort for one person per 150 square feet of usable area.
The building perimeter shall have 24”x24” diffusers, interior space shall have
24” x 24” supply diffusers. Maximum size of each zone will be 1,500 square feet.

 

2. Diffusers:

 

Install 2 x 2 perforated face diffusers. Color to match ceiling grid. (Metalaire
72000 series or equal).

 

Thermostats/VAV Boxes:

 

Install thermostats per tenant improvement plans. Additional thermostats and VAV
boxes required by tenant plans in excess of base building design to be included
as a tenant improvement cost.

 

G. FLOOR COVERING:

 

1. Carpet:

 

Shaw or comparable nylon cut pile, 28 oz., or nylon loop, 26 oz., both glue
down, color to be selected by Tenant.

 

2. Base:

 

3” rubber cove base, color to be selected by Tenant.

 

3. Vinyl Tile:

 

1/8 inch vinyl composition tile, color to be selected by Tenant.

 

H LIFE SAFETY:

 

1. Sprinkler:

 

Base building sprinkler plan to be adjusted to meet tenant improvement
requirements. Additional heads required as a result of tenant space plan treated
as a tenant improvement cost.

 

Annunciaters (audible and visual) per code are included in tenant improvement
costs.

 

 

B-2